PoR cuanto, interpuesta apelación contra la sentencia dictada en este caso el 4 de octubre de 1933, la parte apelante fué solicitando prórrogas para preparar la transcripción dejando fenecer la última en 30 de diciembre de 1933 sin que la radicara, motivo por el cual la parte apelada instó la desestimación del recurso por moción que notificó a la parte contraria y cuya vista se celebró el 12 de febrero actual sin asistencia de las partes;
Por tanto, habiendo transcurrido con exceso el término de ley para la radicación de los autos en la Secretaría de esta Corte sin que lo hayan sido, debe desestimarse y se desestima, por abandono, el recurso de apelación interpuesto.